DETAILED ACTION

Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions. 
This action is in reply to the arguments received on 12/22/2020.
Claims 2 and 14 are cancelled.
Claims 1, 3-13 and 15-22 are amended.
Claims 1, 3-13, and 15-22 are currently pending and have been examined.


Response to Arguments

Claims 1, 3-13, and 15-22 overcome the 35 U.S.C. §101 rejection because the claims  are directed to eligible subject matter because the claims include limitations that are indicative of integration into a practical application (Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception).
Applicant’s arguments, see pages 9 and 10, filed 04/12/2021, with respect to the rejection(s) of claim(s) 1, 3-13, and 15-22 under 35 USC §103 have been fully considered but are moot based on the newly applied portions of the previously relied upon references.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-13, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2013/0204706), in view of Tseng (US 2012/0105476) and Howard (US 2013/0218912).
Claims 1, 13:    
Tang discloses:
receiving, by one or more processors (processors, computer readable storage, see [0011]), a request for search results (search queries from user devices, [0035]) from a user device, the request comprising one or more keywords identifying a location (content request including user location, see figure 3B; search queries, see [0035]);
identifying, by the one or more processors, a content item for delivery to the user device responsive to the request, the content item associated with a content location (location based content selection, see [0004, 0005] and figure 3B);
identifying, by the one or more processors, a […] corresponding to the location identified in the request by the one or more keywords (maximum range, see [0047]);
identifying, by the one or more processors, one or more location extensions that correspond to the content location of the content item (maximum range, see [0047]),; 
determining, by the one or more processors, that the content location corresponding to the content item and the one location extension is included in the […],; and (maximum range, see [0047]; distance based on content item request, see [0004])
Tang does not disclose:
predetermined bounding region
wherein one location extension of the one or more location extensions includes a map link and instructions that, when executed by the user device, causes the user device to present the content location in a map in a context of a surrounding area of the content location in response to selection of the map link
generating, by the one or more processors, based on the determination that the content location corresponding to the content item and the one location extension is included in the predetermined bounding region, a web page including the content item with the one location extension including the map link and the instructions that, when executed by the user device, causes the user device to present the content location in the map in the context of the surrounding area in response to selection of the map link.
Tseng teaches:
wherein one location extension of the one or more location extensions includes a map link and instructions that, when executed by the user device, causes the user device to present the content location in a map in a context of a surrounding area of the content location in response to selection of the map link (presenting the content to the user with an augmented map that includes the surrounding area in conjunction with the desired location, figure 1, [0018, 0021, 0022])
augmenting, based on the determination that the distance is less than the determined threshold distance, the content item with the one location extension (augmenting content items, see [0070, 0075]).

It would have been obvious to one of ordinary skill in the art to combine the system and method for targeting content to users at a distance from a location of Tang with the range of focus in an augmented reality application of Tseng because 1) a need exists for a to target content based on a user location (see Tang [0002-0003]); and 2) a need exists for providing customized advertising content based on the location (see Tseng [0004]). Combining the location based targeting of Tang with the augmented advertising of Tseng results in a more interactive location based advertising distribution system. 
Howard teaches:
Predetermined bounding region (predetermined geographic proximity, threshold distance/geofencing [0091, 0036, 0049])
It would have been obvious to one of ordinary skill in the art to combine the system and method for targeting content to users at a distance from a location of Tang with the range of focus in an augmented reality application of Tseng, and the dynamic reconfiguring of Geo-Fences of Howard because 1) a need exists for a to target content based on a user location (see Tang [0002-0003]); 2) a need exists for providing customized advertising content based on the location (see Tseng [0004]); and 3) a need exists to provide shoppers the option of a brick and mortar store while still benefiting from the advantages of a connected shopping experience (see Howard [0002]). Combining the location based targeting of Tang with the augmented advertising of Tseng and the location specific suggestions based on a predefined geo-fence of Howard results in a more interactive location based advertising distribution system. 
Claims 3, 15:    
The combination of Tang, Tseng, and Howard teach the elements of claim 1 above; Tang further discloses:
wherein the user device is a mobile device and location information for a user is provided as part of the request (mobile device providing user location, see [0056]).
Claims 4, 16:    
The combination of Tang, Tseng, and Howard teach the elements of claim 1 above; Tang further discloses:
evaluating, by the one or more processors, requests from plural users (search queries from user devices, [0035]); and 
determining, by the one or more processors, the […] as a mathematical function derived based on evaluating the requests from the plural users (determining threshold distances from multiple users, see claim 1, [0006, 0010, 0012]).
Tang and Tseng does not explicitly disclose, but Howard teaches:
Predetermined bounding region (predetermined geographic proximity, threshold distance/geofencing [0091, 0036, 0049])
It would have been obvious to one of ordinary skill in the art to combine the system and method for targeting content to users at a distance from a location of Tang with the range of focus in an augmented reality application of Tseng, and the dynamic reconfiguring of Geo-Fences of Howard because 1) a need exists for a to target content based on a user location (see Tang [0002-0003]); 2) a need exists for providing customized advertising content based on the location (see Tseng [0004]); and 3) a need exists to provide shoppers the option of a brick and mortar store while still benefiting from the advantages of a connected shopping experience (see Howard [0002]). Combining the location based targeting of Tang with the augmented advertising of Tseng and the location specific suggestions based on a predefined geo-fence of Howard results in a more interactive location based advertising distribution system. 
Claims 5, 17:    
The combination of Tang, Tseng, and Howard teach the elements of claim 4 above; Tang further discloses:
wherein evaluating the requests from the plural users comprises evaluating, by the one or more processors,  driving direction requests received from users that terminate at a location associated with the one location extension (driving based location, see abstract, claim 1, [0026]).
Claims 6, 18:    
The combination of Tang, Tseng, and Howard teach the elements of claim 4 above; Tang does not disclose but Tseng teaches:
Tseng teaches:
wherein the mathematical function is a numeric average and wherein the threshold distance represents an average distance a user would drive to visit the location (user defined distance bounds and range, see [0030])
It would have been obvious to one of ordinary skill in the art to combine the system and method for targeting content to users at a distance from a location of Tang with the range of focus in an augmented reality application of Tseng because 1) a need exists for a to target content based on a user location (see Tang [0002-0003]); and 2) a need exists for providing customized advertising content based on the location (see Tseng [0004]). Combining the location based targeting of Tang with the augmented advertising of Tseng results in a more interactive location based advertising distribution system. 
Tang and Tseng does not explicitly disclose, but Howard teaches:
Predetermined bounding region (predetermined geographic proximity, threshold distance/geofencing [0091, 0036, 0049])
It would have been obvious to one of ordinary skill in the art to combine the system and method for targeting content to users at a distance from a location of Tang with the range of focus in an augmented reality application of Tseng, and the dynamic reconfiguring of Geo-Fences of Howard because 1) a need exists for a to target content based on a user location (see Tang [0002-0003]); 2) a need exists for providing customized advertising content based on the location (see Tseng [0004]); and 3) a need exists to provide shoppers the option of a brick and mortar store while still benefiting from the advantages of a connected shopping experience (see Howard [0002]). Combining the location based targeting of Tang with the augmented advertising of Tseng and the location specific suggestions based on a predefined geo-fence of Howard results in a more interactive location based advertising distribution system. 
Claims 7, 19:   
The combination of Tang, Tseng, and Howard teach the elements of claim 4 above; Tang further discloses:
wherein the predetermined bounding region is determined based on a characterization associated with a sponsor of the content item (type of content, see [0026]).
Claim 8.    
The combination of Tang, Tseng, and Howard teach the elements of claim 7 above; Tang further discloses:
wherein the characterization is based on a type of product or service offered by the sponsor (product type based on keywords, see [0036]).
Claim 9.    
The combination of Tang, Tseng, and Howard teach the elements of claim 1 above; Tang does not disclose but Tseng teaches:
wherein identifying one or more location extensions comprises identifying, by the one or more processors,  plural location extensions that are included in the predetermined bounding region and selecting one of the plural location extensions (different regions and ranges, see [0030]).
It would have been obvious to one of ordinary skill in the art to combine the system and method for targeting content to users at a distance from a location of Tang with the range of focus in an augmented reality application of Tseng because 1) a need exists for a to target content based on a user location (see Tang [0002-0003]); and 2) a need exists for providing customized advertising content based on the location (see Tseng [0004]). Combining the location based targeting of Tang with the augmented advertising of Tseng results in a more interactive location based advertising distribution system. 
Claim 10.    
The combination of Tang, Tseng, and Howard teach the elements of claim 9 above; Tang further discloses:
The method of claim 9 wherein the selecting is a random selection (selection criteria, see [0008, 0030]).
Claim 11.    
The combination of Tang, Tseng, and Howard teach the elements of claim 1 above; Tang does not disclose but Tseng teaches:
wherein augmenting the content item with the one location extension further comprises providing, by the one or more processors,  the one location extension for presentation in proximity to the content item when displayed on the user device (augmentation of content, see [0004, 0005, 0008]).
It would have been obvious to one of ordinary skill in the art to combine the system and method for targeting content to users at a distance from a location of Tang with the range of focus in an augmented reality application of Tseng because 1) a need exists for a to target content based on a user location (see Tang [0002-0003]); and 2) a need exists for providing customized advertising content based on the location (see Tseng [0004]). Combining the location based targeting of Tang with the augmented advertising of Tseng results in a more interactive location based advertising distribution system. 
Claim 12.    
The combination of Tang, Tseng, and Howard teach the elements of claim 1 above; Tang further discloses:
determining, by the one or more processors,  that no location extensions for the content item are included in the first …(maximum range, see [0047]; distance based on content item request, see [0004])
identifying, by the one or more processors, based on determining that no location extensions for the content item are included in the first …, a second larger …; determining when one of the one or more location extensions is included in the second …; and (maximum range, see [0047]; distance based on content item request, see [0004])
Tang does not disclose:
wherein identifying a predetermined bounding region further comprises: identifying, by the one or more processors, a first predetermined bounding region 
augmenting, by the one or more processors,  the content item with the one location extension
Tseng teaches:
Augmenting, by the one or more processors the content item with the one location extension. (augmenting content items, see [0070, 0075])
It would have been obvious to one of ordinary skill in the art to combine the system and method for targeting content to users at a distance from a location of Tang with the range of focus in an augmented reality application of Tseng because 1) a need exists for a to target content based on a user location (see Tang [0002-0003]); and 2) a need exists for providing customized advertising content based on the location (see Tseng [0004]). Combining the location based targeting of Tang with the augmented advertising of Tseng results in a more interactive location based advertising distribution system. 
Howard teaches:
wherein identifying, by the one or more processors, a predetermined bounding region includes: identifying a first predetermined bounding region (predetermined geographic proximity, threshold distance/geofencing [0091, 0036, 0049])
predetermined bounding region (predetermined geographic proximity, threshold distance/geofencing [0091, 0036, 0049])
larger predetermined bounding region (dynamically reconfiguring the bounding region when the user deviates from the path, see [0076])
It would have been obvious to one of ordinary skill in the art to combine the system and method for targeting content to users at a distance from a location of Tang with the range of focus in an augmented reality application of Tseng, and the dynamic reconfiguring of Geo-Fences of Howard because 1) a need exists for a to target content based on a user location (see Tang [0002-0003]); 2) a need exists for providing customized advertising content based on the location (see Tseng [0004]); and 3) a need exists to provide shoppers the option of a brick and mortar store while still benefiting from the advantages of a connected shopping experience (see Howard [0002]). Combining the location based targeting of Tang with the augmented advertising of Tseng and the location specific suggestions based on a predefined geo-fence of Howard results in a more interactive location based advertising distribution system. 
Claim 20.    
Tang discloses:
On or more processors coupled to memory, the one or more processors configured to:
receive a request for search results from a user device, the request comprising one or more keywords identifying a location;
identify a content item for delivery to the user device responsive to the request, the content item associated with a content location;
identify a predetermined bounding region corresponding to the location identified in the request by the one or more keywords;
identify one or more location extensions that correspond to the content location of the content item, wherein one location extension of the one or more location extensions includes a map link and instructions that, when executed by the user device, causes the user device to present the content location in a map in a context of a surrounding area of the content location in response to selection of the map link;
determine that the content location corresponding to the content item and the one location extension is included in the predetermined bounding region, and
generate, based on the determination that the content location corresponding to the content item and the one location extension is included in the predetermined bounding region, a web page including the content item with the one location extension including the map link and the instructions that, when executed by the user device, causes the user device to present the content location in the map in the context of the surrounding area in response to selection of the map linkTang does not disclose:
Tseng teaches:
Howard teaches:
It would have been obvious to one of ordinary skill in the art to combine the system and method for targeting content to users at a distance from a location of Tang with the range of focus in an augmented reality application of Tseng because 1) a need exists for a to target content based on a user location (see Tang [0002-0003]); and 2) a need exists for providing customized advertising content based on the location (see Tseng [0004]). Combining the location based targeting of Tang with the augmented advertising of Tseng results in a more interactive location based advertising distribution system. 
It would have been obvious to one of ordinary skill in the art to combine the system and method for targeting content to users at a distance from a location of Tang with the range of focus in an augmented reality application of Tseng, and the dynamic reconfiguring of Geo-Fences of Howard because 1) a need exists for a to target content based on a user location (see Tang [0002-0003]); 2) a need exists for providing customized advertising content based on the location (see Tseng [0004]); and 3) a need exists to provide shoppers the option of a brick and mortar store while still benefiting from the advantages of a connected shopping experience (see Howard [0002]). Combining the location based targeting of Tang with the augmented advertising of Tseng and the location specific suggestions based on a predefined geo-fence of Howard results in a more interactive location based advertising distribution system. 
Claims 21 and 22:
The combination of Tang, Tseng, and Howard teach the elements of claim 1 above; Tang further discloses:
Wherein the request for search results further includes boundary criteria, and …based on the boundary criteria included in the request for search results (location based content selection, see [0004, 0005] and figure 3B, boundary criteria such as maximum range, see [0047]).
Tang and Tseng do not disclose but Howard teaches:
further comprising modifying, by the one or more processors,  the predetermined bounding region (providing information about a gas station along a pre-defined route (predetermined bounding region) from location A to B, see  [0015, 0030, 0046, 0066, 0072]; dynamically reconfiguring the bounding region, see [0011, 0020])
It would have been obvious to one of ordinary skill in the art to combine the system and method for targeting content to users at a distance from a location of Tang with the range of focus in an augmented reality application of Tseng, and the dynamic reconfiguring of Geo-Fences of Howard because 1) a need exists for a to target content based on a user location (see Tang [0002-0003]); 2) a need exists for providing customized advertising content based on the location (see Tseng [0004]); and 3) a need exists to provide shoppers the option of a brick and mortar store while still benefiting from the advantages of a connected shopping experience (see Howard [0002]). Combining the location based targeting of Tang with the augmented advertising of Tseng and the location specific suggestions based on a predefined geo-fence of Howard results in a more interactive location based advertising distribution system. 


CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to advertisements presented based real time data and geofencing.
U.S. Pub No. 2016/0203211 to Milton disclosing advertising to multi-group populations using location and geofencing data.
U.S. Pub No. 2016/0034712 to Patton disclosing methods for presenting event related data using geolocation and geofencing.
U.S. Pub No. 2014/0365304 to Showers disclosing geotargeting offers using geofencing techniques.
U.S. Pub No. 2014/0180817 to Zilkha disclosing location based offers using geofencing and threshold distances.
U.S. Pub No. 2012/0290383 to Busch disclosing methods of advertising a physical business location with digital location based coupones.
U.S. Patent No. 9,483769 to Rajan disclosing augmenting advertising with additional data and geofence based advertising.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.C/Examiner, Art Unit 3681                                                                                                                                                                                                   
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681